Citation Nr: 1632644	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 60 percent from March 25, 2010, to November 22, 2010, and from March 1, 2011, to the present for ischemic heart disease, to include a total disability rating based on individual unemployability (TDIU) due to the ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing could not be made.  The Veteran was sent a letter in August 2012 informing him of this and his options for another Board hearing.  In a September 2012 response, the Veteran declined the option to have a new hearing and requested the case by considered on the evidence of record.  The Board has proceeded accordingly.

When the claim was before the Board in May 2014, it was remanded for additional development and adjudicative action.  While the case was in remand status, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) due to all of his service-connected disabilities in a June 2015 rating decision.  He was not granted entitlement to a TDIU due to his ischemic heart disease so that matter remains at issue.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.




FINDINGS OF FACT

1.  The Veteran's ischemic heart disease results in symptoms of dyspnea, shortness of breath and fatigue with a workload of greater than 7 METs; the disability is not manifested by left ventricle dysfunction with an ejection fraction of 30 percent or lower, or chronic congestive heart failure from March 25, 2010, to November 22, 2010, and from March 1, 2011, to the present.

2.  The Veteran meets the minimum threshold requirements for a TDIU on a schedular basis; his service-connected ischemic heart disease is sufficient by itself to preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 percent for ischemic heart disease from March 25, 2010, to November 22, 2010, and beginning March 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.100, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a TDIU due to the ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, and available post-service VA and private medical records have been obtained.  

Further, the Veteran was afforded VA examinations in June 2010, January 2012, August 2014 and June 2015, and an additional VA medical opinion was obtained in May 2015.  The Board finds the August 2014 and June 2015 VA examination reports and May 2015 VA medical opinion reflect that the VA examiners reviewed the evidence of record and provided all information required for rating purposes and to assess the impact of the disability on the Veteran's employability in compliance with the Board's remand directive.  Evidence of record does not indicate that the disability has increased in severity since the June 2015 VA examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran's ischemic heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7005.

Note 2 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the November 2010 rating decision on appeal, the Veteran was granted service connection and a 60 percent rating for ischemic heart disease effective March 25, 2010.  A July 2011 Decision Review Officer decision increased the Veteran's rating to 100 percent from November 23, 2010, through February 2011, and assigned a 60 percent rating beginning March 1, 2011.  This did not satisfy the Veteran's appeal.

For the reasons explained below, the Board has determined that an evaluation in excess of 60 percent is not warranted for the Veteran's ischemic heart disease.

According to a May 2010 private treatment record, the Veteran reported tingling in the left chest and shortness of breath on exertion.  A stress test determined that the Veteran experienced shortness of breath at 8 METs.

A May 2010 VA treatment note indicates the Veteran underwent cardiac catherization with a left ventricular ejection fraction of 40 to 50 percent.  A follow-up treatment note reports no chest pain or shortness of breath and reflects a diagnosis of coronary artery disease.

In a June 2010 VA examination report, the examiner noted the Veteran's heart condition required continuous medication and that the Veteran did not have congestive heart failure.  The examiner reported regular heart rhythm, normal heart sounds, productive cough, and dyspnea on mild exertion, with left ventricular ejection fraction of 40 to 50 percent.  A stress test determined that the Veteran experienced shortness of breath between 6 to 8 METs.

An October 2010 private treatment record indicates the Veteran experienced brief shortness of breath, with a left ventricular ejection fraction of 55 percent and no arrhythmia, normal regional wall motion, and transient ischemic dilation.

According to a June 2011 VA treatment record, the Veteran reported numbness and tightness in the chest and expressed nervousness about his cardiac condition.  The VA treatment provider found some of the Veteran's pain to be musculoskeletal and opined that none of the chest pain was attributable to cardiac conditions due to a diagnostic impression of coronary artery disease with normal left ventricular function.

A July 2011 private treatment record notes a left ventricular ejection fraction of 40 to 45 percent with moderate left atrial enlargement, mild to moderate mitral valve regurgitation, elevated left atrial pressure, and normal right ventricle size with estimated normal pulmonary pressures.

September 2011 VA treatment records indicate the Veteran underwent cardiac catherization due to shortness of breath he had been experiencing since January 2011.  An October 2011 VA treatment record indicates that the Veteran's grafts were patent and that he walked three miles twice per day.
 
In December 2011, the Veteran reported shortness of breath, continuous medication, and multiple surgeries for his heart disability.

In a January 2012 VA examination report, the examiner noted the Veteran's heart condition resulted in congestive heart failure that was not chronic, with more than one episode in the past year and a left ventricular ejection fraction of 61 percent.  An interview-based METs test determined the Veteran experienced dyspnea, dizziness, and syncope after 1 to 3 METs.  The examiner opined that the Veteran's ejection fraction was more indicative of the severity of his heart disability than the METs score because the limitation was due to multiple other medical problems.  The examiner noted an August 2011 treatment record following a catherization that found widely patent grafts and well-perfused native vessels and opined that the symptoms noted in the METs score were probably due to non-cardiac causes.

In connection with August 2012 VA treatment, the Veteran denied edema, chest pain, or symptoms of angina, and was found to have a regular heartbeat and low normal left ventricular function.  A VA treatment provider concluded that chest scan findings did not explain dyspnea, that dyspnea was not pulmonary in origin, and that it may be related to cardiac, psychiatric, obesity, or deconditioning factors.

A September 2012 VA treatment note indicates that four stents were placed due to progressively worsening dyspnea on exertion.  A follow-up treatment note indicates the Veteran reported shortness of breath that had remained unchanged since his procedure.  The VA treatment provider opined that the cause was likely non-cardiac.

In an August 2014 VA examination report, the examiner noted the Veteran's heart condition required continuous medication and included non-chronic congestive heart failure with no acute episodes in the past year and no cardiac arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  The examiner found a regular heart rhythm, normal heart sounds, normal dorsalis pedis and posterial tibial pulses, and trace peripheral edema.  An echocardiogram disclosed evidence of cardiac hypertrophy, with left ventricular ejection fraction of 61 percent, normal wall motion, and mildly concentric wall thickness.  An interview-based METs test determined the Veteran experienced dizziness after 1 to 3 METs but concluded that the limitation was 50 percent due to sedentary lifestyle and obesity and 50 percent due to musculoskeletal issues.  

The examiner opined that the Veteran's shortness of breath and limited METs score was related to obesity, a sedentary lifestyle, history of smoking, and multiple musculoskeletal complaints.  In support of the opinion, the examiner cited to the Veteran's most recent chest X-ray report, nuclear stress tests, catherization, and echocardiogram that showed no evidence of limiting the Veteran's functional capacity.  The examiner noted that a VA cardiologist found no evidence of ischemia at a nuclear stress test in October 2013, symptoms were unchanged, and that the cardiologist did not believe that angina worsened but suspected that dyspnea was secondary to inactivity due to chronic musculoskeletal pain.  Further, the examiner determined that the heart disability did not impact the Veteran's ability to work because the Veteran's cardiac catherization in 2013 was normal and a 2013 nuclear stress test was negative for ischemia.

A May 2015 VA medical opinion indicates that the Veteran's METs score was limited secondary to unrelated chronic pain and that METs level due solely to coronary artery disease was greater than 7.  The author concluded that ischemic heart disease did not impact the Veteran's ability to work.

In a June 2015 VA examination report, the examiner noted the Veteran's coronary artery disease included congestive heart failure that was not chronic and he had had no acute episodes in the past year, with no cardiac arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  The examiner found a regular heart rhythm, normal heart sounds, clear auscultation of the lungs, normal dorsalis pedis and posterial tibial pulses, and no peripheral edema.  An echocardiogram disclosed evidence of cardiac hypertrophy but no cardiac dilation, with left ventricular ejection fraction of 45 to 55 percent, normal wall motion, and hypertrophic wall thickness.  An interview-based METs test determined the Veteran experienced dyspnea and fatigue after greater than 7 METs and concluded that any physical exertion caused increased fatigue and shortness of breath.  The examiner opined that the heart condition precluded physical employment because any physical exertion caused increased fatigue and shortness of breath.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 60 percent for coronary artery disease are not met.  No examination or treatment record evidences that the Veteran had chronic congestive heart failure or an ejection fracture of less than 30 percent from March 25, 2010, to November 22, 2010, or from March 1, 2011.  

The Board also finds the preponderance of the evidence is against a finding that the Veteran's coronary artery disease was manifested by 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The evidence indicates that the Veteran was able to perform stress tests with a workload of greater than 7 METs that resulted in symptoms of fatigue and dyspnea.  The Board acknowledges that the Veteran sincerely believes that his coronary artery disease is manifested by symptoms of dyspnea, shortness of breath, fatigue, and functional limitations with a workload of 3 METs or less; however, he does not possess the medical expertise required to determine whether coronary artery disease is causally related to such symptoms.  Moreover, the Board finds that the August 2014 VA examination report and May 2015 VA medical opinion to be probative evidence against the claim as the opinions address the Veteran's complete medical history and are well-supported and consistent with the factual background. 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 60 percent is not warranted from March 25, 2010, to November 22, 2010, or from March 1, 2011.

The Veteran is also claiming to be unemployable due to his service-connected ischemic heart disease.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A TDIU may be granted under 38 C.F.R. § 4.16(a) , if the claimant meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

The Board has determined that the Veteran's ischemic heart disease has rendered him unemployable and that a TDIU is warranted.  

In his TDIU claim, the Veteran reported that he had completed an associate's degree in computer and business administration, had work experience as a concrete and labor foreman for construction companies, and became too disabled to work in 1995.  His union submitted a list of prior employers in construction.

SSA determined the Veteran was unemployable due to his non service-connected back injury and indicated that he completed an associate's degree in data processing and business administration with a work history of construction laborer and construction foreman.  Moreover, the June 2015 VA examiner reviewed the Veteran's record and opined that the Veteran was precluded from physical employment because any physical exertion caused increased fatigue and shortness of breath.  The Board acknowledges that the June 2015 VA examiner did not address whether the Veteran was capable of sedentary employment, but the evidence in this case does not show that the Veteran has the education and occupational experience required to qualify him for sedentary employment.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected ischemic heart disease.  Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.


      (CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 60 percent from March 25, 2010, to November 22, 2010, and from March 1, 2011, to the present for ischemic heart disease is denied.

Entitlement to a TDIU due to service-connected ischemic heart disease is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


